Citation Nr: 1720726	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to November 1967, including service in the Republic of South Vietnam.  He passed away in March 2008; the appellant was married to the Veteran at the time of his death.  In January 2013, at the age of 60, the appellant remarried.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claim on appeal, and a claim for dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  

In April 2012, the appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In August 2012, the Board denied the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318, and remanded the claim of service connection for the cause of the Veteran's death to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  The claim of service connection for the cause of the Veteran's death was remanded again in March 2015.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As noted in the Board's April 2012 and March 2015 remands, the appellant raised certain issues during her April 2012 testimony before the Board regarding whether previous VA decisions addressing the assigned disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of clear and unmistakable error (CUE).  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over is, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died in March 2008; his immediate cause of death was acute respiratory failure, due to, or as a consequence of, viral pneumonia, unspecified; with acute renal failure listed as a significant condition contributing to death, but not resulting in the underlying cause.  

2.  During the Veteran's lifetime, service connection was in effect for PTSD, rated as 100 percent disabling from July 26, 2002; acne vulgaris of the face, neck, chest and back, rated as 10 percent disabling; and, laceration and abrasion of the left cheek as a residual of a shell fragment wound, rated as noncompensable (0 percent).  

3.  Neither the Veteran's fatal acute respiratory failure due to viral pneumonia, nor his contributing renal failure was present in service or for many years thereafter, and they are not otherwise shown to be related to any disease, injury or other event in service, including a service-connected disability.  

4.  Neither the Veteran's service-connected PTSD nor any other service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Generally, notice for a cause of death claim must include: (1) a statement of the Veteran's disabilities, if any, that were service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Prior to the initial adjudication of the claim, VA sent a letter to the appellant notifying her of how to substantiate a claim for death pension, service-connection for the cause of the Veteran's death, and for DIC pursuant to 38 U.S.C.A. § 1318.  Although this letter did not specifically identify the Veteran's service-connected disabilities at the time of his death as required by the holding in Hupp, the Board is satisfied that the appellant was adequately notified at her April 2012 Board hearing of the Veteran's service-connected disabilities at the time of death, the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and, of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions.  The VLJ explained what was necessary to substantiate a DIC claim, noting the Veteran's service-connected disabilities, as well as the immediate and contributory causes of the Veteran's death as listed on the death certificate.  The appellant provided testimony in support of her claim and expressed her contentions clearly, and the appellant's representative acknowledged that the appellant understood how to substantiate her claims.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records and private treatment records have been associated with the record.  The claim was remanded by the Board in August 2012 and March 2015 to obtain outstanding records.  There has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In sum, the Board is satisfied that the originating agency properly processed the appellant's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Given the circumstances of this case, no additional notice or assistance would change the outcome, and therefore VA's duties are met.  

II.  Service Connection Cause of Death

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2016).  

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In the present case, the immediate cause of death listed on the Veteran's death certificate was acute respiratory failure, due to, or as a consequence of, viral pneumonia, unspecified; with acute renal failure listed as a significant condition contributing to death, but not resulting in the underlying cause.  

During the Veteran's lifetime, service connection was in effect for PTSD, rated as 100 percent disabling from July 26, 2002; acne vulgaris of the face, neck, chest and back, rated as 10 percent disabling; and, laceration and abrasion of the left cheek as a residual of a shell fragment wound, rated as noncompensable (0 percent).  

Neither the Veteran's fatal acute respiratory failure due to viral pneumonia, nor his contributing renal failure was present in service according to the service treatment records.  Likewise, the post-service treatment records show that the Veteran's respiratory distress and renal failure were caused by an acute pneumonia infection.  There is no indication in these records that the Veteran had respiratory distress or renal failure for many years after service, and they are not otherwise shown to be related to any disease, injury or other event in service, including a service-connected disability.  

The Veteran's terminal hospital records show that he was seen at a private hospital on February 22, 2008 with a three day history of shortness of breath.  Over the following three weeks, he got progressively worse, and rapidly progressed into respiratory failure requiring intubation and mechanical ventilation.  Etiology of the rapid respiratory failure was not entirely clear, but it was thought that he might have a viral-type pneumonia, or a bacterial infection.  He had also received high-dose steroids during that time for other possible noninfectious pulmonary disease.  He was subsequently transferred to the intensive care unit of another private hospital on March 11, 2008 to undergo short-term continuous renal replacement therapy for treatment of new onset acute renal failure in the setting of established severe acute respiratory distress syndrome (ARDS).  The admission note also indicates that the Veteran had fever, chills, and a productive cough with a flu for about two weeks before this illness.  After the transfer, the Veteran continued to receive advanced mechanical ventilation.  He was treated for acute renal failure, but despite initial improvement in fluid levels, the Veteran's severe gas exchange abnormality persisted and he continued to require rather unconventional mechanical ventilator strategies in an effort to preserve minimal oxygenation levels.  After all potential therapeutic avenues were exhausted, the Veteran succumbed to multiple organ system failure and passed away.  

These records do not suggest that any of the Veteran's service-connected disabilities were in any way related to his cause of death.  More specifically, the record does not show that the Veteran's service-connected PTSD, or any other service-connected disability, was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  

At the appellant's April 2012 Board hearing, the appellant's representative explained that the appellant understood that the Veteran's service-connected disabilities did not directly relate to his death.  Hearing Transcript, p. 12.  The appellant also acknowledged that the Veteran's death-causing respiratory failure, pneumonia and renal failure were likewise unrelated to the Veteran's service.  Hearing Transcript, p. 13.  

The Veteran's testimony is supported by the private treatment records received pursuant to the most recent remand directives, as noted above.  

Rather, the appellant argues that the Veteran should have been rated 100 percent disabled for at least 10 years prior to his death due to his service-connected PTSD, thereby entitling the appellant to death benefits under 38 U.S.C.A. § 1318.  However, as noted above, the appellant's claim for death benefits under 38 U.S.C.A. § 1318 was denied as a matter of law in the Board's April 2012 decision because the Veteran's PTSD rating was not increased to 100 percent until 2002, approximately 6 years prior to his death.  

The appellant also argues that the health care providers who initially treated the Veteran when he first became ill did not adequately care for him because they assumed that his sickness was all in his head because of his PTSD.  This argument, which is based on pure speculation, appears to be couched in equity.  In essence, the appellant believes that her late husband was unfairly treated; yet, she provides no legal or medical basis to corroborate these allegations, or evidence of any physiological link between the Veteran's PTSD and his death-causing pneumonia, renal failure or acute respiratory failure.  

The appellant has not provided any competent evidence to support her assertion, and she does not possess the requisite medical expertise to provide a competent medical opinion as to causation in this case.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a cause and effect relationship between the Veteran's PTSD and his death-causing pneumonia, acute respiratory failure and acute renal failure falls outside the realm of knowledge of a lay person.  Likewise, the question of whether the Veteran's PTSD contributed to his death is also outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, her statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

The only evidence in support of the claim is the appellant's assertions, which are outweighed by the medical evidence of record as summarized above.  In this case, the weight of the evidence is against a finding of any relationship between the Veteran's death-causing pneumonia, acute respiratory failure and renal failure, and service.  Likewise, the weight of the medical evidence is against a finding that the Veteran's service-connected PTSD, or other service-connected disability, substantially contributed to, or lent in the production of, death.  

As such, the Board must conclude that no in-service event, disease, injury or service-connected disability was a principal or contributory cause of the Veteran's death, nor did such an event, disease, injury, or service-connected disability hasten his death.  For these reasons, the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  






ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


